Mr. President, Excellencies, Distinguished Delegates and Friends,
Seventy-Five years ago, our predecessors founded this noble institution as the primary international platform to promote dignity, security, and freedom for all. Crafted in the midst of seething political tensions and the immense human suffering wrought by preceding global wars, our United Nations has served as humanity’s most credible attempt at securing a peaceful and prosperous future for all nations and peoples. Yet, as we convene today against the backdrop of the COVID-19 pandemic — the likes of which we have not experienced in over a century — the future we want and we all rightfully deserve, appears in grave jeopardy.
Amidst the rising tides of Climate Change; the scourge of desertification and land degradation, including in the Sahel; the challenges to biodiversity; the social, political and economic inequities of the global economy; and the uneveness and contradictions of a lopsided multilateral system in which the norms and rules are conveniently applied and upheld in favour of the powerful, the bellowing calls for global reform and a renewed multilateralism reverberate ever more loudly. We are indeed at an important crossroad. A well-functioning United Nations, fit for the purpose of safeguarding the bedrock principles of sovereign equality, territorial integrity, and political independence of all states, while addressing the critical issues of our times, is urgently needed.
Mr. President,
COVID-19 has laid bare the indisputable fact that coordinated multilateral action to achieve the sustainable development goals is the surest pathway to global peace and security. In our increasingly interconnected and hyper-globalised world, we protect ourselves when we safeguard our neighbours. Indeed, peace and security are the ideals of a collective identity, moulded through stable relationships. The urgent challenges of our times cannot be solved by building walls, nor can they be effectively addressed by retreating to a corner of nationalistic isolationalism. We must build bridges. And we must stand shoulder to shoulder with our brothers and sisters throughout the world as we lift each other up from COVID-19. In this regard, Saint Vincent and the Grenadines pays tribute to all frontline workers and first responders — our “Capeless Heroes” — whose selfless contributions and sacrifices have kept many of us safe throughout this pandemic. We also extend our sympathies to the many families who have endured suffering throughout this ordeal. We stand with you as you honour the memories of your loved ones. We must “Keep the Faith”, and more.
Mr. President,
The simple truth is that the COVID-19 pandemic has brought about a profoundly altered condition of life, living, and production. None of the awesome challenges arising from this altered condition can be solved by incrementalism or a minimalist pragmatism which merely tinkers with the pre-existing poltical economy. To be sure, human ingenuity and science will produce a vaccine within the next few months or a year and the COVID rate of infection, hospitalisation and deaths will come down globally.
But haunting questions remain: Would the vaccine be available cheaply and universally to all peoples the world over? Or would its distribution be so skewed within, and across countries, that there is likely to arise a deafening roar that: “Only Rich Lives Matter?” The good intentions of our United Nations and its specialised agencies such as the World Health Organisation may nibble away at the inequity of a skewed outcome but their impacts are likely to be only marginal unless there is an enforceable, international rules-based compact between all countries and major pharmaceutical companies to deliver universally and affordably the fruits of science and human ingenuity. It cannot be the usual result of corporate profits ahead of people’s lives, livelihoods, social solidarity, and security.
Even if, in this instance of COVID-19, the international community rises to the challenge and confirms that faith and good intentions without practical works is an illusion, would this be only an episodic response which leaves the pre-existing global order in place until the next, and inevitable, pandemic arises? This irrational dangerous cycle has to be reconfigrured with a global consensus not merely to “build back better” but to build back optimally and enduringly for all of humanity’s sake.
Fundamentally, Mr. President, the old order is passing away before our very eyes as a consequence of the COVID-19 pandemic, but a new one is yet to come into being; indeed, there is not in place even a transition to a better, optimal, and enduring condition. We are still quarelling about inconsequential matters, insisting on too many sideshows, and casting our gaze askance away from the main events, metaphorically.
It is a truism, repeatedly ignored by powerful nations globally and ruling classes in dominant countries, that our central global challenges cannot be solved in isolation of each other or only on the terms of the powerful. Yet the old reflexes kick in, harming inevitably the strong and the weak, though not in equal measure. So, we end up, metaphorically, with a proud man who is ignorant of that which he is most assured.
Right reason and mature reflection teach that over the past 50 years of the dominant human civilization, and its appending off-shoots, there has been an explosion of individualism and freedom engendered by a huge enlargement of personal, financial, technological, and social spaces. Atomised individualism has been elevated as the appotheosis of progress; and social solidarity has become frayed, tattered, and diminished as a public good. So, along comes a pandemic and the atomised individual has to rely on the prudent and collective good behaviour of his neighbors to stay healthy. This circle cannot be easily squared in an individualistic, dog-eat-dog social order; and, metaphorically, all hell has broken loose.
Thus, internally in our societies, we ought in the current altered condition, to build a social individual, not an atomised one; this social individual necessarily, has to be grounded in the requisite of social solidarity. Across nations, too, we must initiate and build a fresh compact of enduring solidarity, as we in our Caribbean Community (CARICOM), have done with much success, despite a limitation of resources. Our United Nations, and its specialised agencies, are the locales for the construction of an ambitious, renewed global compact, not of world government, but of a genguine community of nations through a bona fide multilateralism, grounded in international law. This is not merely a technical exercise but a profoundly political one of the first order in which this revitalised compact is efficaciously fashioned on the fertilised soil of genuine commitment among all nations. Let us thus lift Lift Humanity Higher!
In this regard, powerful states must roll back their unilateralist, unwholesome and prejudicial, constraints on weaker nations. The list is long and includes: unilateralist sanctions; weaponising of the trade, banking and financial system; the misuse and abuse of so-called “blacklists” by developed countries against developing ones; the unilateralist termination of correspondent banking relations on purely spurious, and hypocritical, grounds; the breaking of international law, willy-nilly, to serve narrowly nationalist interests on this or that issue, including the existential matter of climate change; and the relegation of Small Island Developing States to the expendable margins of the global political economy.
Mr. President,
As a small island developing state faced with an exceptional and unique admixture of existential circumstances, ranging from our inherent vulnerabilities as a small open economy with porous borders, to the legacies of underdevelopment left in the wake of European settler colonialism, native genocide, the enslavement of Africans, and the indentureship of Madeirans and Indians, Saint Vincent and the Grenadines has made tremendous strides to advance meaningfully a progressive and people-centred development agenda. Yet, despite our best efforts, the disastrous economic implications of a global COVID-19 recession threatens to stymie our advances.
These detrimental impacts, already disproportionately felt across the Global South, stem from sharp declines in remittances; significant disruptions of trade, travel and other economic activity; and the negative effects on social welfare, as limited resources are diverted to save lives. For small island developing states, without predictable and reliable financing through concessional loans, without scaled up development assistance, and flexible and innovative forms of debt-relief, we risk falling further behind — unable to safeguard our human development agenda or provide necessary social protections to many of our people. To avert these grim prospects, ambitious reform of the international financial architecture that takes into account our Small Island States’ Exceptionalism is urgently needed.
Mr. President,
The continued use of the illegal and inhumane economic embargo on the Republic of Cuba, and the unilateral economic sanctions imposed for the purpose of stoking social unrest as part of an externally-driven “regime change” agenda in the Bolivarian Republic of Venezuela are but two egregious examples of how the norms and principles of international law are desecrated for sake of power and self-interest. Despite their own serious challenges, the governments and peoples of Cuba and Venezuela continue to stand as models for camaraderie and solidarity, dispatching medical brigades and essential supplies in response to COVID-19.
Such is the absurd contradiction that those who employ the human rights mantra as a guise for unilateral action would wilfully deprive millions of people, living in countries near and far, of their right to dignity and development by deploying the most debilitating foreign policy tools. The immense suffering of the people of Syria, as a result of a conflict that they did not choose, and geopolitical forces over which they exert no influence, stands as a prime example of the paradox of humanitarian intervention. In similar fashion, the convergence of a parallelogram of contradictory forces in Yemen has precipitated a humanitarian crisis of monumental proportions. Syria and Yemen are arguably two of the biggest catastrophes in the world which require constructive forms of multilateral engagement that yield people-centred solutions with full respect for international law. I feel sure that interested regional powers yearn for peace and stability in Yemen and Syria.
Mr. President,
Saint Vincent and the Grenadines reaffirms its solidarity with the Palestinian people whose daily existence remain marred by the persistent threat of illegal annexation. Honouring the Palestinian peoples’ long held quest for self-determination and statehood by revisiting the question of full membership at the United Nations is a matter that is long overdue, and an essential component of a lasting Two-State Solution in the quest for a sustainable peace in the Middle East. In a similar vein, the constructive and pragmatic intergovernmental engagement of Taiwan, as a responsible advocate for sustainable development and an exemplar of the magnificent Chinese Civilization, validates the case for Taiwan’s meaningful participation in the specialised agencies and bodies of the United Nations.
Mr. President,
The complex challenges of the 21st Century will not be solved by military means or by a quest for hegemony. While those who sell weapons have been traditionally positioned to broker peace, we cannot expect to use outdated tools to address effectively contemporary exingencies. Accordingly, Saint Vincent and the Grenadines reiterates the importance of addressing earnestly the question of Security Council reform — by, among other things, expanding the permanent membership to include our brothers and sisters from the African continent, by incorporating the nuanced perspectives of small island states as a continuously rotating fixture, and by upgrading the working methods of this august, but historically-shackled, body to reflect the realities of the modern world. This issue continues to occupy the attention of Saint Vincent and the Grenadines at the Security Council where my country has forged a strong partnership with the three non-permanent members from Africa, in what has become known as the A3+1.
Mr. President,
Amidst the thundering calls for racial and social justice, globally, Saint Vincent and the Grenadines affirms, yet again, that Black Lives Matter. During this International Decade for People of African Descent, the case for reparatory justice remains unanswerably strong. The legacies of underdevelopment arising from the genocide of our native Kalinago and Garifuna people, and the enslavement of African bodies prompt our just and legitimate demand for appropriate recompense, grounded in historical fact, contemporary reality, and international law, from European Nations and their successor Nation States in North America. The international campaign for reparatory justice, widely promoted by governments across our Caribbean Community and by social activists within the industrialized metropoles, must form part of any serious efforts to achieve the sustainable development agenda.
Mr. President,
As I conclude, I reiterate that, the complex, consequential and overlapping challenges facing our world today can only be resolved through inclusive multilateral solutions and comprehensive development strategies. Admittedly, in any collective struggle for peace or prosperity there are no easy victories. Yet, it is in our darkest moments, when these struggles seem insurmountable, that we must work together in unity and in solidarity, not in spite of, but precisely because, our distinct perspectives and interests necessitate that “we the peoples” work together. As we embark on a new decade of our collective journey, let us craft a more just and equitable world in which all nations and peoples participate meaningfully a measured apportionment of both burden and benefit.
I Thank You.